Exhibit 10.3

Aradigm-Grifols

Option Terms for License, Development and Commercialization Agreement for Use of
AERx Inhaler with Alpha-1 Antitrypsin

Background

In connection with the License and Collaboration Agreement related to inhaled
ciprofloxacin (the “Ciprofloxacin License Agreement”) and Stock Purchase
Agreement pursuant to which Grifols will purchase an amount equivalent to 35% of
the outstanding common shares of Aradigm (the “Stock Purchase Agreement”) to be
entered into by Grifols and Aradigm, Grifols wishes to obtain, and Aradigm
wishes to grant to Grifols, an exclusive option for the right to elect, in
Grifols’ sole discretion, to enter into an agreement with Aradigm under which
Grifols would be granted an exclusive, worldwide license to Aradigm’s
proprietary inhalation delivery platform consisting of AERx inhalation devices,
AERx dosage forms and breath control technology (including all underlying
intellectual property, including related patents, technology, trademarks,
know-how, and all improvements thereto) (the “AERx Inhaler Platform”) for use
with Grifols’ alpha-1 antitrypsin (“A1AT”) molecule (such option, the “Option”
and such resulting license agreement, the “A1AT Agreement”). The A1AT Agreement
would be consistent with the terms outlined herein, and shall be supplemented
with terms that are customary in license agreements similar in nature to the
A1AT Agreement.

Option Details

Option Period Duration:

The option period (during which time Grifols may exercise the Option) shall
begin at the execution of the Ciprofloxacin License Agreement and the closing of
the transaction set forth in the Stock Purchase Agreement and shall continue for
a period of four (4) months (the “Option Period”).

Responsibilities During the Option Period:

During the Option Period, Aradigm employees will provide reasonable consultation
and information about the AERx Inhaler Platform to Grifols to enable Grifols to
decide whether it wishes to exercise the Option.

During the Option Period, Grifols shall have reasonable access to (a) Aradigm’s
Chief Executive Officer and other senior leadership for purposes of negotiating
and finalizing the A1AT Agreement and (b) Aradigm responses to any diligence and
document requests relating to the AERx Inhaler Platform, and (c) Aradigm’s
reasonable cooperation to the extent that Grifols wishes to address any issues
or concerns with respect to the AERx Inhaler Platform for A1AT. During the
Option Period, Aradigm will have no obligation to perform any experimental,
manufacturing, or other AERx Inhaler Platform or A1AT related work other than to
provide Grifols with existing documents and knowledge about the AERx Inhaler
Platform as it may be relevant to the delivery of A1AT. If Aradigm employees
will need to travel for these consultations, then Grifols will fully reimburse
Aradigm’s reasonable travel expenses which are preapproved by Grifols in
writing. Any third party

 

Page 1



--------------------------------------------------------------------------------

costs incurred by Aradigm associated with this activity, such as fees to
external consultants and patent attorneys, will be fully reimbursed by Grifols
provided such costs are preapproved by Grifols in writing. At the end of the
Option Period, if Grifols has not given notice to Aradigm of its intent to
exercise the Option or the Option Period term has not been extended as below,
the Option will expire.

Extension of the Option Period:

If Grifols wishes to have additional time to decide whether to exercise the
Option, Grifols, in its sole discretion, may extend the Option Period for an
additional 2 months (reflecting a new Option Period of 6 months from start date)
by written notification submitted to Aradigm at least 15 days prior to the end
of the initial 4 month Option Period. During this 2 month extension, Grifols
will pay Aradigm for all time spent by Aradigm employees at Aradigm’s fully
burdened FTE rate and for all associated out-of-pocket expenses in supporting
Grifols’ further evaluation of the AERx Inhaler Platform. If at the end of this
2 month extension period Grifols has not given notice to Aradigm of its intent
to exercise the Option, the Option will expire and the Option Period may not be
further extended unless by mutual agreement.

Negotiation Period:

During the two month period after which Grifols has provided Aradigm with
written notice of its intent to exercise the Option (the “Negotiation Period”),
Grifols and Aradigm shall use good faith efforts to negotiate and execute the
A1AT Agreement. During the Negotiation Period, Grifols shall not be responsible
for any costs incurred by Aradigm with respect to the A1AT Agreement (including,
for the avoidance of doubt, internal employee costs and attorneys’ fees),
provided that to the extent that Grifols requires the transfer of any know-how
with respect to the AERx Inhaler Platform with respect to A1AT, the parties
shall mutually agree upon any costs associated therewith.

Summary of Key Terms for the A1AT Agreement

The following key terms below will form the basis of the A1AT Agreement

 

Licensed Rights:    Aradigm would grant Grifols an exclusive, worldwide,
non-transferable, sublicensable (limitations that are customary in the
agreements for the licensing of proprietary drug delivery platforms to licensees
for applications with specific drugs or biologics) license to the AERx Inhaler
Platform for the pulmonary delivery of A1AT (the resulting technology, the
“Product”). Product:    A pharmaceutical product containing A1AT and
incorporating the AERx Inhaler Platform. Territory:    The entire world.

Development/

Manufacturing:

   The development of the Product would be governed by a development plan that
would be mutually agreed to by the parties and incorporated into the

 

Page 2



--------------------------------------------------------------------------------

  

A1AT Agreement. The development of the Product would be overseen by a mutually
agreed upon joint steering committee.

 

Aradigm would perform all reasonable technology transfer to either Grifols or
its manufacturing partner necessary for Grifols to develop the Product. Grifols
would pay Aradigm for these technology transfer activities at Aradigm’s fully
burdened FTE rate plus expenses, including any third party costs which are
preapproved by Grifols in writing. For the avoidance of doubt, the technology
transfer would only include the transfer of Aradigm’s knowledge of the AERx
Inhaler Platform but no transfer of Aradigm’s physical assets such as laboratory
and manufacturing equipment, components of devices, dosage forms and
formulations.

 

All costs of development of the Product shall be borne by Grifols.

 

Grifols would be responsible for the manufacture of the Product directly, or
through third party contractors. Grifols would be responsible for the cost of
the development of the manufacturing capability associated with the
developmental activities and commercial scale manufacturing of the Product.

Regulatory:    Grifols shall be responsible for obtaining regulatory approvals
and all costs associated with regulatory approvals of the Product in the
territory. Royalties:    Grifols would pay Aradigm royalties of 3% on aggregate
net sales on a country by country basis of the Product until the later of (i)
the last to expire valid claim of any (A) Aradigm patent or (B) any new patent
relating to improvements to the AERx Inhaler Platform or formulation of A1AT
discovered during the term of the A1AT Agreement either by Aradigm or Grifols,
in each case covering such Product in such country, (ii) the expiration or
termination of the applicable orphan drug designation in such country and (iii)
ten (10) years after the first commercial sale of such Product in such country.
Third Party Rights:    Aradigm shall be responsible for securing and maintaining
all rights necessary for Grifols to utilize the AERx Inhaler Platform (in the
form existing as of the effective date of the A1AT Agreement) and Grifols shall
be responsible for securing and maintaining all rights in the A1AT molecule. The
parties would cooperate with each other in this effort. Improvements:    Grifols
shall own all improvements to A1AT made during the term of the A1AT Agreement
and Aradigm shall own all improvements to the AERx Inhaler Platform made during
the term of the A1AT Agreement, which would be commensurately licensed to
Grifols. Performance and Assignment:    Each party shall have the same rights
under the A1AT Agreement with respect to sublicensing its rights and assigning
its rights and obligations

 

Page 3



--------------------------------------------------------------------------------

   thereunder as each party has under the Ciprofloxacin License Agreement. Term:
   The A1AT Agreement would remain in effect for the duration of the royalties
paid. Termination:    Termination provisions would be negotiated that are
customary in license agreements similar in nature to the A1AT Agreement.

 

Page 4